 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
      UNITED STATES OF AMERICA,                     NO. CR18-0157 RAJ
10
                             Plaintiff
11
                       v.                           ORDER GRANTING UNITED STATES’
12
                                                    MOTION TO EXTEND TIME TO FILE
13    NEIL STRINGER,
                                                    RESPONSE
                            Defendant.
14
15
16         The Court, having reviewed the Motion of the United States to extend by fourteen

17 days the time to file a response to the defendant’s pro se motion for a reduction in sentence,
18 and finding good cause, hereby states that:
19         IT IS HEREBY ORDERED that the Motion (Dkt. # 71) is GRANTED. The United

20 States may file its Response to Defendant’s Motion for Compassionate Release Pursuant
21 to 18 U.S.C. § 3582(c)(1)(A) on or before May 19, 2021. Defendant may file his Reply on
22 or before June 4, 2021, and the motion shall be re-noted for June 4, 2021.
23        DATED this 30th day of April, 2021.

24
25
                                                      A
26                                                    The Honorable Richard A. Jones
                                                      United States District Judge
27
28
     ORDER GRANTING UNITED STATES’ MOTION TO
     EXTEND TIME TO FILE A RESPONSE /
     United States v. Stringer, CR18-0157 RAJ - 1
